Exhibit 10.7

 

[j1040ex10d7image002.gif]

 

[Certain portions of this exhibit have been omitted pursuant to Rule 24b-2 and
are subject to a confidential treatment request.  Copies of this exhibit
containing the omitted information have been filed separately with the
Securities and Exchange Commission.   The omitted portions of this document
occur on the first and second page hereof and are marked with a **. ]

 

January 27, 2003

 

Mr. Robert Garner

RK Net Media, Inc.

444 Brickell Ave, #1001

Miami, FL  33131

 

Dear Robert,

 

Please see the letter below detailing an agreement between VitalStream and RK
NetMedia to be effective February 1, 2003.  We look forward to extending our
relationship with you and your team for the future.

 

Introduction

RK Net Media (“Client”) and VitalStream, Inc. (“VitalStream”) have enjoyed a
business relationship for several years and are positioned for additional
growth.  Client’s servers will continue to be maintained consistent with past
practices, both locally in Irvine and Los Angeles and at remote sites by
VitalStream.  Client may, at its discretion, migrate servers from remote sites
to local data centers in Irvine and Los Angeles.  This letter shall serve as
Exhibit A to the VitalStream Terms of Service to be executed by Client, and
VitalStream’s obligations under this letter will be subject to Client’s
acceptance of and agreement to the VitalStream Terms of Service.  This letter
and the VitalStream Terms of Service are sometimes collectively referred to
herein as the “Agreement.”  Where any conflict between the VitalStream Terms of
Service and this letter may exist, the terms within this letter will prevail.

 

Pricing

 

[**Pricing information is omitted pursuant to Rule 24b-2, filed separately with
the Securities and Exchange Commission and is subject to a confidential
treatment request. ]

 

--------------------------------------------------------------------------------


 

Contract Term/Payment

The Agreement will remain in effect for a period of six months and shall
automatically renew for additional six-month terms unless one party notifies the
other in writing not less than 30 days prior to the end of the then-current term
of its desire not to renew.  Notwithstanding the foregoing, VitalStream shall
have the right to terminate the Agreement at any time and for any reason upon
written notice to Client in accordance with the terms of the VitalStream Terms
of Service.  Payment for all amounts billed in connection with this letter will
be due within three (3) days of Client’s receipt of the applicable invoice and
Client will submit all payments via Federal Express or a similar express
service.

 

Carrier Selection

To ensure proper network performance, Client’s traffic will initially traverse
across the NTT Verio, Williams Communications and/or Epoch Networks networks
(the latter starts approximately February 28, 2003).  VitalStream may replace
existing carriers or add additional carriers at any time but any such future
carrier additions or modifications which could affect network performance will
be reviewed in advance with Client.

 

Service Level

Client will receive VitalStream’s service level agreement as detailed in
VitalStream’s Terms of Service for all traffic originating from VitalStream’s
Irvine or Los Angeles data centers.  For all traffic originating from the remote
site in Virginia and any other remote sites, Client acknowledges that all
traffic will be transmitted via a single carrier network and will not have
redundant carrier connections in the event of failure.  All remote traffic will
be subject to the following service credits:

 

[**Omitted pursuant to Rule 24b-2, filed separately with the Securities and
Exchange Commission and is subject to a confidential treatment request. ]

 

Maintenance

VitalStream will provide various maintenance services for Client’s local and
remote site servers consistent with past practices.  In the event of a hardware
failure at a local site, VitalStream will advise Client for required replacement
parts.  Hardware and software failures at a local site requiring less than two
hours of support time per incident will not be subject to any additional monthly
charges.  Any major failures or new solution deployments requiring more than two
hours of support time may be subject to special charges, which will be agreed
upon prior to implementation of any services if or when practicable.

 

[j1040ex10d7image004.gif]

 

2

--------------------------------------------------------------------------------


All maintenance and issue resolution for remote site hardware will be
administered by VitalStream via KVM access.  As with local equipment, software
failures requiring less than two hours of support time per incident will not be
subject to any additional monthly charges.  In the instance of remote site
hardware failures, VitalStream will advise Client for required replacement parts
if or when practicable.  VitalStream will then coordinate with collocation
facility staff to repair or replace all affected hardware.  Any third party
support costs incurred to correct a failure at a remote site will be passed
along a VitalStream’s cost to the Client for immediate payment if or when
practicable.

 

Data Backups

VitalStream may offer data protection services as an optional, adjunct service
for Client.  Automated data protection can be provided at local site in Irvine
or Los Angeles for additional monthly fees.

 

/s/ Robert Garner

 

 

Client Signature

Date

 

 

 

 

/s/  David Williams

 

 

VitalStream Signature

Date

 

3

--------------------------------------------------------------------------------